Citation Nr: 1602788	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gynecomastia, left breast.

2.  Entitlement to service connection for a chronic disability to account for weak spells.

3.  Entitlement to service connection for a chronic disability to account for head and hand tremors, to include Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972, which included combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for head and hand tremors as a claim for service connection for a chronic disability to account for head and hand tremors, to include Parkinson's disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

By way of background, the Veteran filed claims for service connection for gynecomastia of the left breast (claimed as enlarged left breast), a chronic disability to account for weak spells (claimed as weak spells), a chronic disability to account for head and hand tremors (claimed as head and hand shakes), and additional conditions in January 2009.  In an April 2009 rating decision, the RO denied the claims for service connection for the identified conditions.  Thereafter, the RO reopened the claims for service connection for all the identified conditions and denied his claims on the merits in June 2009; denied his claim for service connection for Parkinson's disease in November 2010; and denied his claims to reopen claims for service connection for all the identified conditions in February 2014.  The Board notes, however, that the Veteran submitted a timely notice of disagreement with the initial April 2009 rating decision in January 2010, and thus, the Board may proceed with review of the merits of the Veteran's claim.

In September 2011, the RO granted service connection for PTSD (claimed as intrusive bad dreams and memory loss), which was also initially denied in April 2009.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the claim for service connection for a psychiatric condition, and the Board will not address this issue at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for a chronic disability to account for weak spells and for a chronic disability to account for head and hand tremors, to include Parkinson's disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gynecomastia, left breast, had onset during service.


CONCLUSION OF LAW

The criteria for service connection for gynecomastia, left breast, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, VA and non-VA treatment records document findings of left breast gynecomastia that was confirmed by mammogram and is of questionable etiology.  In his June 2011 substantive appeal (VA Form 9) and during his December 2015 Board hearing, the Veteran reported that he noticed enlargement and swelling of his left breast area upon his December 1971 return from combat service in Vietnam and he was treated for gynecomastia at a VA medical center in 1972, following his discharge from service.  The Board finds the Veteran's report credible.  Further, because his report indicates that his gynecomastia may have had onset during combat service in Vietnam, VA must presume that it occurred during service.  38 U.S.C.A. § 1154(b).  The evidence of record is insufficient to rebut the presumption that his current gynecomastia became manifest during his combat service.

In light of the foregoing, to include the Veteran's credible report of disability in and since service, the Board finds that service connection is warranted for gynecomastia, left breast, because the disability had onset in service.


ORDER

Service connection for gynecomastia, left breast, is granted.


REMAND

With regard to the Veteran's claim for service connection for a chronic disability to account for head and hand tremors, the Board notes that VA problem lists indicate that the Veteran has tremor not elsewhere classified (NEC).  In April 2009, the Veteran's sister and one of his brothers reported that they have noticed progressive shaking of the Veteran's head, which the Veteran tries to control, but cannot.  In February 2011, a VA examiner noted the Veteran's concern of Parkinson's disease and noted that the Veteran did not have a diagnosis of Parkinson's disease at that time.  The Veteran reported during his December 2015 Board hearing that he has recently undergone VA neurology testing with regard to indications of Parkinson's disease.  The record is negative for evidence of medical treatment after 2013.  Thus, in light of the foregoing, the Board finds that VA must associate with the claims file VA treatment records dated from 2013, to include recent neurological testing reports, and provide an examination to determine whether the Veteran has Parkinson's disease or another chronic disability to account for tremors.

With regard to the claim for service connection for a chronic disability to account for weak spells, the Veteran reported in his January 2009 claim and during his December 2015 Board hearing that he has been treated for weak spells by a "Dr. Jenkins," his weak spells were caused by Agent Orange exposure, and his weak spells are a manifestation of his service-connected type II diabetes mellitus.  Further, service treatment records, to include the Veteran's February 1972 separation examination report, document his in-service reports of headaches and dizziness and indicate that the source of the Veteran's headaches and dizziness was unclear at that time.  A July 1972 VA examination report also documents the Veteran's report of weak spells and dizziness.

In light of the foregoing, the Board finds that VA must request that the Veteran provide, or authorize VA to obtain, treatment records from Dr. Jenkins with regard to weak spells.  Then, after the missing treatment records are associated with the claims file, VA should provide an examination to determine whether the Veteran's weak spells may be attributed to a specific clinical diagnosis and obtain an opinion regarding whether any identified conditions are related to his complaints during and immediately following service, or are related to his service-connected diabetes mellitus.

The Board notes here that a December 2015 statement raises the issue of the Veteran's entitlement to an increased rating for diabetes mellitus and service connection for peripheral neuropathy of the right foot secondary to diabetes mellitus.  As these issues have not been adjudicated by the AOJ, but are inextricably intertwined with the issue of the Veteran's entitlement to service connection for a chronic disability to account for weak spells, the Board finds that development is necessary in light of his pending claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the issue of the Veteran's claims of entitlement to an increased rating for diabetes mellitus and service connection for peripheral neuropathy secondary to diabetes mellitus because the resolution of these claims may directly impact the adjudication of the claim for service connection for a chronic disability to account for weak spells that is within the Board's jurisdiction.  See 38 U.S.C.A. §5103A (g) (West 2014) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit, or authorize VA to obtain, pertinent records of his treatment by Dr. Jenkins, and associate with the claims file records of the Veteran's VA treatment for the period from 2013, to include any recent neurological testing reports.  All efforts to obtain these records and any negative responses should be documented.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination or examinations to do the following: determine the current nature and severity of his service-connected diabetes mellitus; and address his claims for service connection for a chronic disability to account for head and hand tremors and a chronic disability to account for weak spells.  The claims file should be made available to and reviewed by the examiner(s).

   (a) Diabetes Mellitus: First, determine the current nature and severity of the Veteran's service-connected diabetes mellitus.  Next, identify all current residuals of the Veteran's diabetes mellitus.  The examiner should note specifically whether the Veteran's current residuals include peripheral neuropathy, tremors, and weakness.

   (b) Chronic Disability to account for Tremors: State whether the Veteran has Parkinson's disease or another chronic disability to account for his head and hand tremors.
   
   If the Veteran does not have Parkinson's disease, but has another chronic disability that is manifested by tremors, provide an opinion as to whether it is at least as likely as not that the identified chronic disability was caused or aggravated by his period of service, to include his exposure to Agent Orange and reported in-service head injury.  Then, provide an opinion as to whether it is at least as likely as not that the identified chronic disability was caused or aggravated by the Veteran's service-connected diabetes mellitus.

   (c) Chronic Disability to account for Weak Spells: State whether the Veteran has a chronic disability to account for his reported weak spells.

   If the Veteran has a chronic disability that is manifested by weak spells, provide an opinion as to whether it is at least as likely as not that the identified chronic disability was caused or aggravated by his period of service, to include his exposure to Agent Orange and reported in-service head injury.  Then, provide an opinion as to whether it is at least as likely as not that the identified chronic disability was caused or aggravated by the Veteran's service-connected diabetes mellitus.

All findings, conclusions, and the rationale for all opinions expressed by the examiner(s) should be provided in a report.

3.  Adjudicate the claims for an increased rating for service-connected diabetes mellitus and service connection for peripheral neuropathy of the right foot secondary to diabetes mellitus, and readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


